ZEHMER, Judge
(dissenting).
This is an appeal from an order granting the former wife’s motion to hold the former husband in contempt and an order denying the former husband’s motion to modify alimony and child support. Since I cannot discern the factual basis for the trial court’s decision with sufficient clarity to determine whether or not reversible error occurred, I would reverse and remand for more specific findings of fact. See Calhoun v. Calhoun, 554 So.2d 21 (Fla. 1st DCA 1989); Strickler v. Strickler, 548 So.2d 740 (Fla. 1st DCA 1989); Clemson v. Clemson, 546 So.2d 75 (Fla. 2d DCA 1989); Lee v. Lee, 544 So.2d 1083 (Fla. 1st DCA 1989); Eisner v. Eisner, 513 So.2d 673 (Fla. 1st DCA 1987); DePoorter v. DePoorter, 509 So.2d 1141 (Fla. 1st DCA 1987).